Citation Nr: 1528116	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic lumbosacral strain with degenerative changes.  

2.  Entitlement to an initial rating in excess of 10 percent for post herpetic neuralgia of the right axilla and right lateral chest. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a November 2013 decision, the Board denied higher evaluations for the Veteran's chronic lumbosacral strain with degenerative changes and post herpetic neuralgia of the right axilla and right lateral chest.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court vacated the Board decision and remanded the case to the Board for further proceedings consistent with an October 2014 Joint Motion for Remand. 

The Board notes that, in addition to the paper claims file, there are VBMS and Virtual VA electronic claims files associated with the Veteran's case.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the parties in the Joint Motion for Remand, the Veteran's August 2010 VA examination for his lumbar disability did not address whether he experienced additional functional loss due to flare-ups.  They also noted that the Veteran had last been afforded a VA examination for his post herpetic neuralgia of the right axilla and right lateral chest in August 2010 and that he had stated that his disability had worsened since that time.  Accordingly, the Board finds that additional VA examinations are needed.

Additionally, on remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the service-connected chronic lumbosacral strain with degenerative changes and post herpetic neuralgia of the right axilla and right chest.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his chronic lumbosacral strain with degenerative changes.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should indicate whether the Veteran experiences additional functional loss due to flare-ups.

The examiner should also address the impact of the Veteran's disorder on his daily activities and employment. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his post herpetic neuralgia of the right axilla and right lateral chest.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should identify the nerves affected and the symptoms and manifestations of the disorder.  He or she should also address the level of paralysis attributable to the Veteran's service-connected disability (i.e. complete paralysis, severe incomplete paralysis, or moderate incomplete paralysis). 

The examiner should also address the impact of the Veteran's disorder on his daily activities and employment. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




